Citation Nr: 0724591	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  03-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for cranial nerve 
damage with diplopia.

3.  Entitlement to service connection for left hip and leg 
condition secondary to lumbosacral strain with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and September 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey, and Cleveland, Ohio, 
respectively.  The claims file was thereafter transferred to 
the RO in Newark.

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

The evidence preponderates against finding that hepatitis is 
related to service.


CONCLUSION OF LAW

Hepatitis was not incurred or aggravated in-service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that hepatitis is related to military 
service.  The Board disagrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

In this case, the service medical records reveal no 
complaints or diagnoses pertaining to hepatitis.  A review of 
all post-service medical evidence of record reveals no 
opinion linking hepatitis to service.

The Board has reviewed all of the evidence of record, to 
include VA medical records from August 1975 to August 2004 
and a January 2003 VA examination report.  While there is 
evidence of a current hepatitis, again, there is no competent 
evidence linking this disorder to service.  Without competent 
evidence linking hepatitis to service, the benefit sought on 
appeal cannot be granted.  

The claim is denied. 

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in January and March 
2003 correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.
ORDER

Entitlement to service connection for hepatitis is denied.


REMAND

In August 2003, VA received the veteran's request for a 
hearing at the RO before a traveling Veterans Law Judge 
concerning his claims of entitlement to service connection 
for cranial nerve damage with diplopia, and left hip and leg 
disorders secondary to a lumbosacral strain with degenerative 
changes.  Alas, no travel board hearing was ever scheduled.  
The claimant, for his part, never withdrew his request on 
these issues.  

Hence, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The RO should schedule a travel board 
hearing for the veteran consistent with 
his August 2003 request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


